Citation Nr: 0500910	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
benefits in the amount of $6,329.44.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [REDACTED], 


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from July 1964 to 
April 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 decision of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim seeking entitlement to waiver of 
aid and attendance benefits in the amount of $6,329.44.

The veteran's claim was remanded by the Board in January 2004 
for a Travel Board hearing.  


FINDINGS OF FACT

1.  The RO granted the veteran pension benefits in 1994; 
these benefits were adjusted when the RO learned that the 
veteran was receiving retirement benefits from his school 
district.  

2.  In February 1999, the RO changed the veteran's pension 
benefits, because it determined that the veteran was entitled 
to aid and attendance benefits.  

3.  On March 1, 1999, VA issued a check for retroactive 
benefits in the amount of $6,329.44 for adjustment of the 
veteran's pension benefits; on the same date, the RO proposed 
to terminate the veteran's pension benefits, because it 
learned that he had received a settlement in the amount of 
$15,000. 

4.  The veteran was not at fault in the creation of the 
overpayment of benefits in the amount of $6,329.44. 

5.  Repayment of the debt of $6,329.44 would cause an undue 
financial hardship for the veteran.  
CONCLUSION OF LAW

The recovery of the overpayment of VA benefits in the amount 
of $6,329.44 would be against equity and good conscience and, 
therefore, recovery is waived. 
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a December 1994 rating decision, the RO granted the 
veteran pension benefits based on permanent and total 
disability.  It was noted that the veteran was hit by a car 
and received a head injury which resulted in vision loss of 
the right eye, as well as other injuries.  In the letter to 
the veteran dated February 1995, the RO informed the veteran 
to report any changes in his income.  

In a December 1997 letter, the RO proposed to terminate the 
veteran's pension payments.  It did this based on the 
verified match income for wages from the Houston Independent 
School District.  

In a February 1998 letter, the veteran described his injuries 
when he was hit by an automobile driver in March 1994.  He 
described having his leg amputated, and losing the sight in 
his right eye.  He stated that he had worked as a teacher for 
8 years, and only had to work for 2 more years to qualify for 
an early retirement.  He described working as a teacher after 
the accident in order to qualify for retirement.  He stated 
that he was in a wheelchair and the employment was very 
tentative.  He indicated that he received his first VA check 
in the Fall semester.  He also indicated that VA told him 
that he did not have to prepare an end-of-the-year statement 
for the first year he received payments.  

In a June 1998 letter, the RO wrote the veteran that it had 
changed his VA pension because of the 1995 income 
verification match.  

The veteran submitted a Financial Status Report (FSR) dated 
July 1998, which showed income of $819, and expenses of 
$1200.  

In August 1998, the veteran requested a waiver of his debt.  

In a September 1998 letter, Dr. C.B. wrote that the veteran 
was under his care for injuries.  He wrote that the veteran 
was in dire need of a provider to help him with 
transportation and with the activities of daily living.  

In a February 1999 letter, the RO wrote the veteran that it 
was changing his VA pension because it found him entitled to 
aid and attendance allowance.  

In a letter dated March 1, 1999, the RO wrote that it was 
proposing to stop the veteran's payments because it had 
received evidence that the veteran's family income had 
changed.  It wrote that the veteran had received a settlement 
in the amount of $15,000 during 1998, and that it had 
suspended the veteran's VA benefits effective March 1, 1999, 
to avoid a further overpayment of benefits.  

In a decision dated June 22, 1999, the Committee on Waivers 
and Compromises (Committee) granted the veteran a partial 
waiver of his overpayment of $30,712.44.  It granted the 
amount of $28,387.44, leaving an amount of $2,325, for which 
it did not grant a waiver.  

In an audit conducted on March 2000, it was determined that 
for the period from February 1995 to February 1999, the 
veteran was originally paid $29,238, but was only due $7,180, 
for an overpayment of $22,058.  It was also noted that with 
the erroneous retro check issued on March 1, 1999, the 
current overpayment was $28,387.44.  It was noted that there 
was still a debt when the retro was released in March 1999.  

The veteran submitted a signed FSR dated July 2000.  He 
listed income of $947 as retirement from Texas Teachers and 
expenses of $947.  He listed a debt of $8000 estimated for 
child support.  

The veteran submitted an unsigned FSR dated April 2001.  He 
listed $948 in monthly income from the Texas Teacher 
Disability Retirement, and $985 in monthly expenses.  He 
wrote that he was 100 percent disabled.  

In a May 2001 decision, the Committee denied the veteran's 
request for waiver of the overpayment of $6,329.44.  The 
Committee noted that the veteran submitted two financial 
status reports each with conflicting information.  It noted 
that one was not signed, so accepted the one that was signed.  
It noted that the veteran had received a check for 
retroactive benefits for the same period of time he had been 
granted a waiver on June 22, 1999.  The Committee found VA at 
fault in creation of the debt since the veteran was paid 
twice for the same period of time.  

In a May 2001 memorandum, an employee with VA indicated that 
the veteran's balance of $6,329.44 involved a benefit that 
was deposited on March 1, 1999.  The memo indicated that the 
veteran requested a waiver of the debt balance and the March 
1999 action should have reduced the debt, but instead a check 
for retroactive benefits was sent to the veteran for that 
same amount.  

The veteran submitted a FSR dated September 2001.  He listed 
$948 in retirement pay, with approximately $200 being taken 
out for taxes.  He indicated that $100 would be taken out in 
another month for child support.  He listed $1150 in 
expenses.  

At the veteran's April 2004 hearing, he testified that he 
used the check that he was erroneously given for bills that 
he had.  He testified that when he first began receiving 
pension benefits, he was waiting to get his Houston school 
district payment.  He stated that when the Houston school 
district money came through, it resulted in an overpayment in 
his VA benefits.  He stated that all of the overpayment was 
waived except for the amount that was recouped.  It was noted 
that when the VA waived recovery of most of the first 
overpayment, there was some money deposited in his account 
electronically.  The veteran testified that his health had 
started to deteriorate.  He stated that he had developed 
diabetes and had been hospitalized thee times in the last 
year and a half.  He indicated that he owed one hospital 
$7000 and another one $3000.  He stated that his monthly 
income had risen to $1066 from $800.  Regarding expenses, the 
veteran's daughter described rent of $525, monthly child 
support of $200, prescription costs that were as little as 
$150, electricity of $50, and a phone bill of $50.  The 
veteran noted that this did not include food costs.  

Regarding the circumstances of how the $6,329 went into his 
account, the veteran stated that he thought the government 
paid him back for part of the time.  He stated that within a 
day or two of when he got the letter saying the waiver had 
been granted, the money in question appeared in his account.  
The veteran indicated that the two actions were connected.  


Analysis

The Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) does not apply to 
waiver of indebtedness claims discussed in chapter 53 of 
title 38 of the U.S. Code.  Barger v. Principi., 16 Vet.App. 
132, 138-139 (2002).  

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the veteran may not be 
found at fault in its creation, but merely indicates that the 
acts which led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation or bad 
faith. See 38 C.F.R. § 1.965(b) (2004).  

In December 1994, the RO granted the veteran VA pension 
benefits, but terminated them when it learned in December 
1997 that the veteran was receiving retirement benefits from 
the school district where he worked.  Thereafter, in February 
1999, the RO granted the veteran special monthly pension 
benefits based on the need of aid and attendance, and 
according to a March 2000 audit, on March 1, 1999, it issued 
the veteran a retroactive check for those benefits in the 
amount of $6,329.44.  Also on March 1, 1999, the RO proposed 
to terminate the veteran's monthly pension benefits because 
it learned that the veteran had received a $15,000 
settlement.  Because of the termination of benefits, a debt 
was created, and in June 1999, the Committee waived the 
calculated debt of $28,387.44, but did not waive the amount 
of the retroactive check mailed on March 1, 1999.  The issue 
is whether the amount of the retroactive check should be 
waived or not.  To dispose of this matter on appeal, it must 
be determined whether the recovery of the overpayment would 
be against the principles of equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
2002) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2004).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2004).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; whether repayment of the debt would defeat 
the purpose for which it was intended; and whether there was 
a change in position to one's detriment, so that reliance on 
VA benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965 (2004). 

With regard to the elements of "equity and good 
conscience," the first and second criteria are the degree of 
fault of the debtor and a balancing of fault between the 
debtor and VA.  In its' May 2001 decision, the Committee 
determined that VA was at fault in creation of the debt at 
issue.  The Board agrees with this determination.  The RO 
wrote the veteran a letter dated March 1, 1999, informing him 
that it had suspended his benefits effective that same day, 
but also on that same day, another department within VA gave 
the veteran a check for $6,329.44.  The veteran was not at 
fault in the retroactive check being sent to him.  It appears 
that different departments of VA were not communicating with 
one another, resulting in the creation of the $6,329.44 
overpayment.  Thus, in assessing the level of fault to be 
assigned to the veteran and the VA, it is determined that the 
veteran did not bear any of the degree of fault in the 
creation of the $6,329.44 overpayment.  

Having assessed the various levels of fault, the Board turns 
to the appellant's ability to repay the debt.  The regulatory 
standard for hardship is "whether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 1.965 
(a)(3).  Expenses not necessary to the health and well-being 
of the appellant are considered to be discretionary, and thus 
available to repay debts, including those to the government.  
For the reasons described below, it is determined that undue 
financial hardship would indeed result from requiring the 
appellant to repay the debt.  

At the veteran's April 2004 hearing, he testified that he had 
already used the check that he was erroneously given.  
Furthermore, he described debts of $7000 to one hospital, and 
$3000 to another hospital.  Although there is no reason that 
the debt to the Government should not be afforded the same 
priority as the other veteran's debts, his ability to repay 
the Government debt appears extremely limited.  At his 
hearing, he described monthly income of $1066, with expenses 
before food costs of $975, and in his September 2001 FSR, he 
listed assets of only $988 and a 1992 Jeep.  He is in a 
wheelchair, has had his leg amputated, and has lost the sight 
in his right eye.  Accordingly, it must be determined that 
having to pay the overpayment of $6,329.44 would cause undue 
financial hardship for the veteran.  

As to the other aspects of equity and good conscience, it can 
be argued that there would be unjust enrichment if the 
appellant did not repay the debt, inasmuch as he received 
benefits to which he was not entitled.  However, it can also 
be argued that recovery of the debt (even in reasonable 
monthly installments) would defeat the purpose for which the 
benefits were intended, in the sense that the benefits were 
intended to help veterans of limited means, and the veteran 
does not have means to repay the debt.  The appellant has not 
claimed to have relinquished a valuable right or to have 
changed his position by reason of having relied on the 
erroneous benefits.  No other factors which would preclude 
recovery of the overpayment as against equity and good 
conscience have been put forth.

In weighing all of the elements of equity and good 
conscience, the element of financial hardship that would be 
caused by recoupment of the debt outweighs the elements which 
are not in the veteran's favor.  Accordingly, in view of the 
hardship which would result from recovery of the overpayment, 
it is determined that recovery of the $6,329.44 would be 
against equity and good conscience.  Therefore, waiver of 
recovery of the overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
benefits in the amount of $6,329.44 is granted.  







_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


